DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,525,232 to Isaacson. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims aim to broaden the scope of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0275815 to Bickoff.
	As to claim 19, Bickoff discloses a smart obturator assembly, comprising: a hub (46) forming a central passage; a collar (50b) on the hub, the collar including electronic circuitry in signal communication with remote reception circuitry (Figure 4); and an obturator (40) movably positionable within a lumen of a device (Figure 11), wherein the hub (46) is coupled to a proximal end of the device such that the central passage is in fluid communication with the lumen, the obturator (40) movable within the lumen between a first position and a second position, the obturator comprising: a distal end; and a sensor at the distal end, the sensor (62) configured to sense an environmental characteristic within a patient’s blood stream, generate a signal representative of the environmental characteristic, and transmit the signal to the electronic circuitry, wherein the electronic circuitry is configured to receive the signal and transmit the signal to the remote reception circuitry [0080].	As to claim 20, Bickoff discloses the smart obturator further comprises: communication circuitry coupled in signal communication with the electronic circuitry for wireless communication with the remote reception circuitry; and a connection port operatively coupled to the electronic circuitry for connecting the electronic circuitry with the remote reception circuitry [0080].	As to claim 21, Bickoff discloses the smart obturator assembly wherein the device comprises a catheter (20) having a distal end and an opposing proximal end, the catheter forming the lumen extending between the distal end of the proximal end of the catheter (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4, 5-8, 11, 13, 14 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0069855 to Ross in view of US 2009/0275815 to Bickoff, further in view of US 5,064,415 to Walder.	As to claims 1 and 3-4, Ross discloses a smart obturator assembly, comprising: a hub forming a central passage; and an obturator (504) movably positionable within a lumen of a device operatively coupled to the hub, the obturator movable within the lumen (502) between a first position and a second position, the obturator comprising: a distal end having a tip portion and an opposing proximal end (Figure 5); with the obturator in the first position, the distal end limits fluid flow through the lumen (Figure 6) and, with the obturator in the second position, the distal end provides fluid flow through the lumen (Figure 5).  Ross fails to disclose a sensor at the distal end of the obturator.  Bickoff discloses a sensor assembly (30) having a sensor (62) at the distal end of the obturator (40).  At the time of invention, it would have been obvious to one of ordinary skill in the art to replace the obturator of Ross with the hub/obturator/sensor (30) as taught by Bickoff to provide the catheter of Ross with an analyte sensor, a reference sensor element, and a temperature sensor element for optimal treatment of the patient (abstract).	The modified device of Ross discloses the smart obturator assembly but fails to disclose the device comprising a locking collar operatively coupled to the hub, the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen.  Walder discloses the device comprising a locking collar operatively coupled to the hub, the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen; the locking collar comprising a tab (knob, 112: Figures 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a locking collar operatively coupled to the hub, the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen for optimal control of the obturator (Figures 10-11).	As to claims 5-8, the modified device of Ross discloses electronic circuitry in the locking collar, the electronic circuitry coupled in signal communication with the sensor; an electrical contact positioned within the obturator, the electrical contact electrically coupled to the sensor; and an electrical lead wire extending through the obturator electrically coupling the electrical contact with the electronic circuitry ; a connection port for connecting the electronic circuitry with remote reception circuitry (Figure 4, and [0080]).	As to claim 11, the modified device of Ross in view of Walder discloses the small obturator assembly wherein the hub comprises a small bore connector (42) to couple the hub to a tube (48, Figure 6).	As to claim 13, the modified device of Ross in view of Walder discloses the device comprising a small-bore connector (42) and the proximal end of the obturator forms a channel in the fluid communication with the lumen, the obturator assembly further comprising a seal positioned about an outer periphery of the proximal end of the obturator and contacting an inner surface of the small-bore connector at a proximal end of the device (48, Figure 6).	As to claim 14, the modified device of Ross discloses the smart obturator assembly wherein the seal is positioned within an annular slot formed in the inner surface of the small-bore connector (12, Figure 6).	As to claim 17, the modified device of Bickoff discloses the smart obturator assembly but fails to disclose the device comprising a locking collar operatively coupled to the hub, the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen.  Walder discloses the device comprising a locking collar operatively coupled to the hub, the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen (knob, 112: Figures 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a locking collar operatively coupled to the hub, the locking collar configurable in a locked configuration to prevent movement of the obturator within the lumen and in an unlocked configuration to allow movement of the obturator within the lumen for optimal control of the obturator (Figures 10-11).
Claims 15-16, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0275815 to Bickoff in view US 2010/0069855 to Ross.	As to claim 15, Bickoff discloses a method, comprising: providing a smart obturator assembly comprising: a hub (46) forming a central passage; a collar (50b) on the hub, the collar including electronic circuitry in signal communication with remote reception circuitry (Figure 4); and an obturator (40) movably positionable within a lumen of a device (Figure 11), wherein the hub (46) is coupled to a proximal end of the device such that the central passage is in fluid communication with the lumen, the obturator (40) movable within the lumen between a first position and a second position, the obturator comprising: a distal end; and a sensor at the distal end, the sensor (62) configured to sense an environmental characteristic within a patient’s blood stream, generate a signal representative of the environmental characteristic, and transmit the signal to the electronic circuitry, wherein the electronic circuitry is configured to receive the signal and transmit the signal to the remote reception circuitry [0080]. Bickoff fails to disclose positioning the obturator in the first position to limit fluid flow through the lumen; and positioning the obturator in the second position to provide fluid flow through the lumen. In analogous prior art, Bickoff discloses positioning the obturator in the first position to limit fluid flow through the lumen; and positioning the obturator in the second position to provide fluid flow through the lumen (Figures 11-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide the method step positioning the obturator in the first position to limit fluid flow through the lumen; and positioning the obturator in the second position to provide fluid flow through the lumen for optimal flow control through the lumen [0055-0056].	As to claim 16, the modified method of Bickoff discloses the invention as claimed except the obturator in the first position, the distal end limits fluid communication through the lumen and with the obturator in the second position, the distal end provides fluid communication through the lumen.  Ross discloses the obturator in the first position, the distal end limits fluid communication through the lumen and with the obturator in the second position the distal end provides fluid communication through the lumen (Figures 5 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the obturator in the first position, the distal end limits fluid communication through the lumen and with the obturator in the second position, the distal end provides fluid communication through the lumen for optimal control of the obturator.	As to claims 18 and 20, Bickoff discloses the smart obturator further comprises: communication circuitry coupled in signal communication with the electronic circuitry for wireless communication with the remote reception circuitry; and a connection port operatively coupled to the electronic circuitry for connecting the electronic circuitry with the remote reception circuitry [0080].	As to claim 21, Bickoff discloses the smart obturator assembly wherein the device comprises a catheter (20) having a distal end and an opposing proximal end, the catheter forming the lumen extending between the distal end of the proximal end of the catheter (Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783